EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Powers et al (US 10,163,271) discloses receiving images from a camera, the camera is moved along a camera path through an environment (column 2, lines 58-67); generating an estimated camera path of the movement of the camera through the environment, the estimated camera path specifying a position for each image (Column 3 line 58-67, Column line 1-3).
The prior art of record does not teach receiving, from a first image capture system, a set of images each comprising an image timestamp, the set of images captured by the first image capture system as the first image capture system is moved through an environment; generating an estimated camera path of a second image capture system representative of movement through the environment, the estimated camera path specifying positions of frames of video captured by the second image capture system relative to one or more reference points; and associating the set of images with locations along the estimated camera path based on the image timestamps of the set of images and timestamps of the frames of video captured by the second image capture system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 17, 2021